DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/4/2020. Claims 1-15 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11,12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, (USNO.2014/0002003).
As for claim 1, Kim discloses and shows in Fig. 2 an electric energy storage device configured to be detachably coupled with an electrical device, the electric energy storage device comprising: a housing; N sets of battery units received in the housing, N being a composite number, each battery unit comprising at least one battery cell; a plurality of switches, each switch connected to the output end of two different battery units; a control unit (via battery management system) electrically connected to the switches and configured to control the switches to switch on or off in order to connect the battery units in parallel or series; wherein the electric energy storage device can output at least three different voltages (depending on the switching of at least one battery packs) (par.[0048,0059,0063-0068]).
As for claim 2, Kim discloses and shows in Fig. 2 control unit comprises a micro control unit and a driver (via pack battery management system) connected with the micro control unit, the micro control unit sends a control order to the driver, and the switches are driven by the driver
As for claim 3, Kim discloses and shows in Fig. 2 each battery unit has a same output voltage
As for claim	4 , Kim discloses and shows in Fig. 2 number of the switches is 3(N-1)
 	As for claim	5 , Kim discloses and shows in Fig. 2 switches comprises a plurality of first switches connecting with positive output ends of a plurality of battery units, a plurality of second switches connecting with negative output ends of a plurality of battery units, and a plurality of third switches connecting the output ends with different polarity of a plurality of battery units
 	As for claim	6 , Kim discloses and shows in Fig. 2 when the micro control unit sends a control order to the driver to drive the first switch and the second switch to be completely switched on and the third switch to be completely switched off, the N sets of battery units are connected in parallel, and an output voltage of the electric energy storage device is equal to the output voltage of single battery unit.
 	As for claim	7 , Kim discloses and shows in Fig. 2  when the micro control unit sends a control order to the driver to drive part of the first switches, a part of the second switches and a part of the third switches to be switched on, the N sets of battery units form a series-parallel combination, and the output voltage of the electric energy storage device is larger than the output voltage of single battery unit but smaller than a sum of the output voltages of the N sets of battery units.
 	As for claim	8 , Kim discloses and shows in Fig. 2 when the N battery units form the series-parallel combination, the N sets of battery units may be combined in series then in parallel, or in series then in parallel.
 	As for claim	9 , Kim discloses and shows in Fig. 2 when the micro control unit sends a control order to the driver to drive the first switch and the second switch to be completely switched off and the third switch to be completely switched on, the N sets of battery units are connected in series, and the output voltage of the electric energy storage device is equal to the sum of the output voltages of the N stets of battery units.
As for claim	11 , Kim discloses and shows in Fig. 2 N is 4
As for claim	12 , Kim discloses and shows in Fig. 2 N is 6
  	As for claim 15, Kim discloses and shows in Fig. 2 as charging system, comprising: an electric energy storage device configured to be detachably coupled with an electrical device, the electric energy storage device comprising: a housing; N sets of battery units received in the housing, N being a composite number, each battery unit comprising at least one battery cell;  a plurality of switches, each switch connected to the output end of two different battery units; a control unit (via battery management system) electrically connected to the switches and configured to control the switches to switch on or off in order to connect the battery units in parallel or series; wherein the electric energy storage device can output at least three different voltages; and a charging device charging the electric energy storage device; wherein the N sets of battery unit are paralleled connected when being charged (depending on the switching of at least one battery packs) (par.[0048,0059,0063-0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
 	As for claim 10, Kim discloses the claimed invention except for first switches, the second switches and the third switches are all MOSFETs. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use MOSFETs switches since it would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as efficiently transition the switches to charging and/or discharging modes.

  Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13: A power tool system, comprising: an electric energy storage device configured to be detachably coupled with an electrical device, the electric energy storage device comprising: a housing; N sets of battery units received in the housing, N being a composite number, each battery unit comprising at least one battery cell; a plurality of switches, each switch connected to the output end of two different battery units; a control unit electrically connected to the switches and configured to control the switches to switch on or off in order to connect the battery units in parallel or series; wherein the electric energy storage device can output at least three different voltages a first power tool having a first rated voltage; a second power tool having a second rated voltage; and a third power tool having a third rated voltage,; wherein the electric energy storage device outputs a first rated voltage when being matched with the first power tool, the electric energy storage device outputs a second rated voltage when being matched with the second power tool, and the electric energy storage device outputs a third rated voltage when being matched with the third power tool, in combination with the remaining limitations of independent claims 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859